

PROMISSORY NOTE


$50,000
Lancaster, PA
June 23, 2015



FOR VALUE RECEIVED, the undersigned, TETRIDYN SOLUTIONS, INC. (“Maker”), a
Nevada corporation whose mailing address and principal office is 800 South Queen
Street, Lancaster, PA 17603, USA, hereby promises to pay to JPF VENTURE GROUP,
INC., a Delaware corporation (“Payee”), whose mailing address is 800 South Queen
Street, Lancaster, PA 17603, the principal sum of FIFTY THOUSAND DOLLARS AND NO
CENTS ($50,000), in lawful money of the United States of America for payment of
private debts, together with interest (calculated on the basis of the actual
number of days elapsed but computed as if each year consisted of 360 days) on
the unpaid principal balance from time to time outstanding at a rate, except as
otherwise provided in this Note, of six percent (6%) per annum.


1.           Payments. All unpaid principal and all accrued and unpaid interest
shall be due and payable within 90 days after demand.


2.           Time and Place of Payment. If any payment falls due on a day that
is considered a legal holiday in the state of Delaware, Maker shall be entitled
to delay such payment until the next succeeding regular business day, but
interest shall continue to accrue until the payment is in fact made. Each
payment or prepayment hereon must be paid at the office of Payee set forth above
or at such other place as the Payee or other holder hereof may, from time to
time, designate in writing.


3.           Prepayment. Maker reserves the right and privilege of prepaying
this Note in whole or in part, at any time or from time to time, upon 30 days’
written notice, without premium, charge, or penalty. Prepayments on this Note
shall be applied first to accrued and unpaid interest to the date of such
prepayment, next to expenses for which Payee is due to be reimbursed under the
terms of this Note, and then to the unpaid principal balance hereof.


4.           Conversion. Subject to and in compliance with the provisions
contained herein, Payee is entitled, at its option, at any time prior to
maturity, or in the case this Note or some portion hereof shall have been called
for prepayment before such date, then for this Note or such portion hereof,
until and including, but not after, the close of business within 30 days after
the date of notice of prepayment, to convert this Note (or any portion of the
principal amount hereof or accrued and unpaid interest hereon) into fully paid
and nonassessable shares (calculated as to each conversion to the nearest share)
of common stock, par value $0.0001 per share, of Maker (the “Shares”) at the
rate of one share for each $0.03 of principal amount of this Note, by surrender
of this Note, duly endorsed (if so required by Maker) or assigned to Maker or in
blank, to Maker at its offices, accompanied by written notice to Maker, in the
form set forth below, that Payee elects to convert this Note or, if less than
the entire principal amount hereof is to be converted, the portion thereof to be
converted. On conversion, Payee shall be entitled to payment of accrued interest
on this Note through the date of conversion. No fractions of Shares will be
issued on conversion, but instead of any fractional interest, Maker will pay
cash adjustments as provided herein. Payee is entitled, at its option, to
require that the exercise price be appropriately adjusted in the event of any
stock splits, reverse-split, merger, consolidation, conversion, or any similar
change in Maker’s common stock. Payee is also entitled, at its option, to
require that the conversion price and number of shares issuable on conversion of
this Note be appropriately adjusted in the event of any stock splits,
reverse-split, merger, consolidation, conversion, or similar change in Maker’s
common stock.  For the avoidance of doubt, it is explicitly agreed that if the
Payee does not exercise these options, the exercise price, conversion price and
number of shares shall remain unchanged after any stock splits, reverse-split,
merger, consolidation, conversion, or any similar change in Maker’s common
stock.

 
 

--------------------------------------------------------------------------------

 



5.           Default.


(a)           Without notice or demand (which are hereby waived), the entire
unpaid principal balance of, and all accrued interest on, this Note shall
immediately become due and payable at Payee’s option upon the occurrence of one
or more of the following events of default (“Events of Default”):


(i)           the failure or refusal of Maker to pay principal or interest on
this Note within 10 days of when the same becomes due in accordance with the
terms hereof;


(ii)           the failure or refusal of Maker punctually and properly to
perform, observe, and comply with any covenant or agreement contained herein,
and such failure or refusal continues for a period of 30 days after Maker has
(or, with the exercise of reasonable investigation, should have) notice hereof;


(iii)           Maker shall: (1) voluntarily seek, consent to, or acquiesce in
the benefit or benefits of any Debtor Relief Law (defined hereinafter); or
(2) become a party to (or be made the subject of) any proceeding provided for by
any Debtor Relief Law, other than as a creditor or claimant, that could suspend
or otherwise adversely affect the Rights (defined hereinafter) of Payee granted
herein (unless, in the event such proceeding is involuntary, the petition
instituting same is dismissed within 60 days of the filing of same). “Debtor
Relief Law” means the Bankruptcy Code of the United States of America and all
other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, suspension of payments,
or similar Laws from time to time in effect affecting the Rights of creditors
generally. “Rights” means rights, remedies, powers, and privileges. “Laws” means
all applicable statutes, laws, ordinances, regulations, orders, writs,
injunctions, or decrees of any state, commonwealth, nation, territory,
possession, county, parish, municipality, or Tribunal. “Tribunal” means any
court or governmental department, commission, board, bureau, agency, or
instrumentality of the United States or of any state, commonwealth, nation,
territory, possession, county, parish, or municipality, whether now or hereafter
constituted and/or existing;


(iv)           the failure to have discharged within a period of 30 days after
the commencement thereof any attachment, sequestration, or similar proceeding
against any of the assets of Maker, or the loss, theft, or destruction of, or
occurrence of substantial damage to, a material part of the assets of Maker,
except to the extent adequately covered by insurance; and


(v)           Maker fails to pay any money judgment against it at least 10 days
prior to the date on which any of Maker’s assets may be lawfully sold to satisfy
such judgment.


(b)           If any one or more of the Events of Default specified above shall
have happened, Payee may, at its option: (i) declare the entire unpaid balance
of principal and accrued interest on this Note to be immediately due and payable
without notice or demand; (ii) offset against this Note any sum or sums owed by
Payee to Maker; (iii) reduce any claim to judgment; (iv) foreclose all liens and
security interests securing payment thereof or any part thereof; and (v) proceed
to protect and enforce its rights by suit in equity, action of law, or other
appropriate proceedings, whether for the specific performance of any covenant or
agreement contained in this Note, in aid of the exercise granted by this Note of
any right, or to enforce any other legal or equitable right or remedy of Payee.

 
 

--------------------------------------------------------------------------------

 



6.           Cumulative Rights. No delay on Payee’s part in the exercise of any
power or right, or single partial exercise of any such power or right, under
this Note or under any other instrument executed pursuant hereto shall operate
as a waiver thereof. Enforcement by Payee of any security for the payment hereof
shall not constitute any election by it of remedies, so as to preclude the
exercise of any other remedy available to it.


7.           Collection Costs. If this Note is placed in the hands of an
attorney for collection, or if it is collected through any legal proceeding at
law or in equity or in bankruptcy, receivership, or other court proceedings,
Maker agrees to pay all costs of collection, including Payee’s court costs and
reasonable attorney’s fees.


8.           Waiver. Maker, and each surety, endorser, guarantor, and other
party liable for the payment of any sums of money payable on this Note, jointly
and severally waive presentment and demand for payment, protest, and notice of
protest and nonpayment, or other notice of default, except as specified herein,
and agree that their liability on this Note shall not be affected by any renewal
or extension in the time of payment hereof, indulgences, partial payment,
release, or change in any security for the payment of this Note, before or after
maturity, regardless of the number of such renewals, extensions, indulgences,
releases, or changes.


9.           Notices. Any notice, demand, request, or other communication
permitted or required under this Note shall be in writing and shall be deemed to
have been given as of the date so delivered, if personally served; as of the
date so sent, if transmitted by facsimile and receipt is confirmed by the
facsimile operator of the recipient; as of the date so sent, if sent by
electronic mail and receipt is acknowledged by the recipient; one day after the
date so sent, if delivered by overnight courier service; or three days after the
date so mailed, if mailed by certified mail, return receipt requested, addressed
to Maker at its address on the first page.


10.           Successor and Assigns. All of the covenants, stipulations,
promises, and agreements in this Note contained by or on behalf of Maker shall
bind its successors and assigns, whether so expressed or not; provided, however,
that neither Maker nor Payee may, without the prior written consent of the
other, assign any rights, powers, duties, or obligations under this Note.


11.           Headings. The headings of the sections of this Note are inserted
for convenience only and shall not be deemed to constitute a part hereof.


12.           Applicable Law. This Note is being executed and delivered, and is
intended to be performed, in the state of Delaware, and the substantive laws of
such state shall govern the validity, construction, enforcement, and
interpretation of this Note, except insofar as federal laws shall have
application.


13.           Security. This Note is unsecured.


EXECUTED effective the year and date first above written.
 
 

 
TETRIDYN SOLUTIONS, INC.
 
 
By: /s/ Antoinette K. Hempstead
Antoinette K. Hempstead, President

 
 

 
 